DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner's statement of reasons for allowance: The primary reason for the indication of the allowability of claims 1-5 is:
Regarding claims 1-5, the prior art does not teach or fairly suggest in combination with the other claimed limitations a  wall plate system for mounting one or more electrical devices on a wall, the system comprising: one or more universal wall plates (5) mountable on the outer wall plate (6) to cover one or more rocker switch holes (10), wherein the outer dimensions of the universal wall plate (5) are substantially the same as the dimensions of the rocker switch hole (10); and the universal wall plate (5) comprising a toggle switch hole (9) to accommodate a toggle switch (3) installed behind it, wherein the dimensions of the hole (9) are substantially the same as the dimensions of the toggle switch (3) area accessible to the user; or the universal wall plate (5) comprising one or more holes (11) to accommodate one or more electrical devices, smaller than the rocker switch (4), and installed behind it, wherein the dimensions of the one or more holes (11) are substantially the same as the dimensions of the areas accessible to the user of the one or more smaller electrical devices.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
3.	Any inquiry concerning this communication should be directed to Angel R. Estrada at telephone number (571) 272-1973. The Examiner can normally be reached on Monday-Friday (8:30am -5:00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J. Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from USPTO Customer Service 


January 4, 2022

/ANGEL R ESTRADA/Primary Examiner, Art Unit 2848